        Case 3:16-md-02741-VC Document 3190 Filed 03/26/19 Page 1 of 1
                                                               Aimee H. Wagstaff, Esq.
                                                               Licensed in Colorado and California
                                                               Aimee.Wagstaff@AndrusWagstaff.com

                                                               7171 W. Alaska Drive
                                                               Lakewood, CO 80226
                                                               Office: (303) 376-6360
                                                               Fax: (303) 376-63614
                                                               Website: www.AndrusWagstaff.com




March 26, 2019

FILED VIA ECF
Honorable Vince Chhabria
United States District Court,
Northern District of California

       RE: Case No: 3:16-md-02741-VC, In re Roundup Products Liability Litigation

To the Honorable Vince Chhabria:

        With Respect to the Court’s Pretrial Order No. 135: Court’s Revised Phase 2 Instructions,
Plaintiff asks for following changes:

Instruction No. 1: define NHL the first time mentioned.

Instruction No. 11: Remove phrase, “in the context of the facts and circumstances of this particular
case” in number two.

Instruction No. 15: Change 3rd paragraph, “If you find liability” to “If you find for Mr. Hardeman”.


Dated: March 26, 2019                       Respectfully submitted,

                                            /s/ Aimee H. Wagstaff
                                            Aimee H. Wagstaff, Esq.
                                            ANDRUS WAGSTAFF, PC
                                            7171 W. Alaska Dr.
                                            Lakewood, CO 80226
                                            Email: aimee.wagstaff@andruswagstaff.com

                                            and

                                            Jennifer A. Moore (SBN 206779)
                                            MOORE LAW GROUP, PLLC
                                            1473 South 4th Street
                                            Louisville, KY 40208
                                            Email: jennifer@moorelawgroup.com
